THE COURT.
The petition in the first instance, as it appeared to the court, alleged in effect that the award of the *808commission was dependent upon the testimony contained in the deposition of the mother of the deceased taken in Finland, and which deposition was given by the witness without having been subjected to an oath. It was also alleged that the deposition was not duly authenticated. The record before us now shows that the witness who gave her deposition was duly sworn, and the deposition also appears to be duly authenticated; and upon an examination of the record we believe that the evidence as shown by that deposition sufficiently supports the ■ award of the commission. For these reasons the award will be affirmed, and it is so ordered.